DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1-7, 9-11, 13-19 and 21-23 are pending in this Office Action.
Claim(s) 1, 5, 11, 13, 17, and 23 are amended.
Claim(s) 8, 12, 20, and 24 are cancelled.

Response to Arguments
Applicant's arguments filed on 11/19/2020 with respect to the rejection of Claims 1-7, 9-11, 13-19 and 21-23 under 35 U.S.C. 102 and 35 U.S.C. 103, in view of amended claims 1, 5, 11, 13, 17, and 23, have been fully considered but they are moot in light of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim(s) 1, 3-6, 9-11, 13, 15-18, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vahdat et al. US 9184845 B1 (hereinafter Vahdat) in view of NACHIMUTHU et al. US 2018/0026908 A1 (hereinafter NACHIMUTHU).
Regarding Claim 13, Vahdat teaches a device (Fig. 4: "400") for assigning a topology to an interconnection network (Abst.; column 5, lines 7-9: "network architecture 400 can provide dynamic optical network topologies to optical circuit switch (OCS) system 410"), comprising: a plurality of input ports (see Fig. 4, the ports on the bottom side of OCS 410 connected to servers 408) configured for obtaining data (data obtained from servers 408, Fig. 4; Abst.; Col 5, line 3 - Col. 7, line 56); a plurality of output ports (see Fig. 4, the ports on the upper side of OCS 410 connected to processing nodes 414-420) configured for transmitting the data (data obtained from servers 408 is transmitted to processing nodes 414-420 via OCS 410, Fig. 4; column 5, lines 52-54: "Packet processing nodes 414, 416, 418 and 420 and server groups 408 are connected to optical ports OCS system 410 by fiber optic cables"; Abst.; Col 5, line 3 - Col. 7, line 56); a circuit-switched element coupled to the plurality of input ports and to the plurality of output ports (Fig. 4: "410") for linking at least one of the plurality of input ports to at least one of the plurality of output ports based on a first port map (column 5, lines 55-59: "optical circuit switch system 410 is a non-blocking optical circuit switch such that any functional optical port on the optical circuit switch can optically connect with any other functional optical port on the optical circuit switch." and column 6, lines 34-38: "Control signals sent to OCS 410 and packet processing nodes 414, 416, 418, and 4 20 may include instructions directing programmable devices included therein to implement a preferred optical link topology"; implements desired second port map (column 6, lines 42-57: "network control module 424 receives ... topology requests from a server group 408 ... Requests 440 and 422 may be generated in response to ... one or more requests from network operators providing access to server groups 408 for individual users 104 or WAN/LAN users 108. Once the requests are received ... topology/mapping module 428 may ... calculate new topologies or OCS configurations based on traffic data and traffic calculations"; new mapping may be implemented for a variety or reasons, such as occurrence of a fault, external requests by network administrators, status of switches, links, ports, and network performance targets based on network or application measurements, Abst.; Col 5, line 3 - Col. 7, line 56; Fig. 6).
Vahdat does not teach wherein the circuit-switched element is an electrical circuit-switched element. However NACHIMUTHU teaches a device for assigning a topology to an interconnection network employing a circuit-switched element for connecting a plurality of processing units (“configure a circuit switch to link the two or more processing units to process the workload, the two or more processing units each linked to each other via paths of communication and the circuit switch”, Abst.; Par. 26; Fig. 19), and teaches that the device can comprise either an optical interconnection network employing an optical circuit switch, or an electrical interconnection network employing an electrical circuit switch (Par. 26; Par. 64; Par. 69; Par. 90-92; Par. 98-99; Claims 1, 5, and 6), because the same network topologies and procedures can be applied to either an optical interconnection network or an electrical interconnection network (Par. 26; Par. 64; Par. 69; Par. 90-92; Par. 98-99; Claims 1, 5, and 6).

Regarding Claim 15, Vahdat as modified by NACHIMUTHU teaches the device of claim 13, further comprising a wired interface coupled to the circuit-switched element (Vahdat, interface at right of OSC 410 for receiving control signal 402, Fig. 4), wherein the circuit-switched element is configured for altering links between the plurality of input ports and the plurality of output ports in response to obtaining, from a control system via a wired communication port (Vahdat, network control module 424 and port at bottom thereof, Fig. 4), a request at the wired interface (Vahdat, control signal 402, Fig. 4; mapping of OSC ports is performed based on control signal 402, Abst.; Col 5, line 3 - Col. 7, line 56; Fig. 6).
Regarding Claim 16, Vahdat as modified by NACHIMUTHU teaches the device of claim 13, wherein the first port map links the at least one of a plurality of input ports to the at least one of the plurality of output ports in accordance with a first topology mapped onto the interconnection network (Vahdat, column 5, lines 55-59: "optical circuit switch system 410 is a non-blocking optical circuit switch such that any functional optical port on the optical circuit switch can optically connect with any other functional optical port on the optical circuit switch." and column 6, lines 34-38: "Control signals sent to OCS 410 and packet processing nodes 414, 
Regarding Claim 17, Vahdat as modified by NACHIMUTHU teaches the device of claim 16.
Vahdat does not specifically teach wherein the subsequent topology comprises one of a hypercube topology, a two-dimensional torus topology, a tree topology, a butterfly topology, and a mesh topology. However, Vahdat does teach that a tree topology is a known type of topology for use in such networks (Fig. 2; Col. 3, line 66- Col. 4, line 25).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Vahdat such that the subsequent topology comprises 
Regarding Claim 18, Vahdat as modified by NACHIMUTHU teaches the device of claim 13, wherein transmitting the data along the at least one of the plurality of output ports comprises transmitting from at least one of three input-output interfaces to at least one other one of the three input-output interfaces (Vahdat, all ports of OCS 410 comprise input and output ports [i.e. input-output interfaces], there being at least three ports, wherein any port of OSC 410 may be connected to any other port of OSC 410, Fig. 4; Abst.; Col 5, line 3 - Col. 7, line 56).
Regarding Claim 21, Vahdat as modified by NACHIMUTHU teaches the device the device of claim 13, wherein at least one of the first and second port maps links each of the plurality of input ports to a respective one of the plurality of output ports (Vahdat, any port of OSC 410 may be connected to any other port of OSC 410, thus each port at bottom of OSC 410 may be connected to a respective port at the top of OSC 410, Fig. 4; Abst.; Col 5, line 3 - Col. 7, line 56).
Regarding Claim 22, Vahdat as modified by NACHIMUTHU teaches the device of claim 13, wherein at least one of the first and second port maps links one of the plurality of input ports to each of the plurality of output ports (Vahdat, any port of OSC 410 may be connected to any other port of OSC 410, thus at least one port at bottom of OSC 410 may be connected to each port at the top of OSC 410, Fig. 4; Abst.; Col 5, line 3 - Col. 7, line 56).
Regarding Claim 23, Vahdat as modified by NACHIMUTHU teaches the device of claim 13, wherein the second port map causes a reconfiguration of a portion of the interconnection a subset of the interconnection network (OSC 410 may be divided into two separate portions 504 and 506 which may be reconfigured separately [i.e. OSC 506 may be reconfigured while OSC 504 stays the same], Fig. 5; Abst.; Col 5, line 3 - Col. 7, line 56).
Regarding Claims 1, 3-6, and 9-11, method claims 1, 3-6, and 9-11 correspond to a method of using an apparatus the same as claimed  in claims 13, 15-18, and 21-23. As such, the limitations of claims 1, 3-6, and 9-11 correspond to limitations that can be found in claims 13, 15-18, and 21-23, and are therefore rejected for the same reason(s) of obviousness as indicated above.

Claims 2 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vahdat as modified by NACHIMUTHU, in view of Miglani et al. US 8712239 B1 (hereinafter Miglani).
Regarding Claim 14, Vahdat as modified by NACHIMUTHU teaches the device of claim 13, further comprising a interface coupled to the circuit-switched element (Vahdat, interface at right of OSC 410 for receiving control signal 402, Fig. 4), wherein the circuit-switched element is configured for altering links between the plurality of input ports and the plurality of output ports in response to obtaining, from a control system via a communication protocol (Vahdat, network control module 424 and port at bottom thereof, Fig. 4), a request at the interface (Vahdat, control signal 402, Fig. 4; mapping of OSC ports is performed based on control signal 402, Abst.; Col 5, line 3 - Col. 7, line 56; Fig. 6).
Vahdat as modified by NACHIMUTHU does not teach a wireless interface using wireless communication protocol. However, Miglani teaches that a communication link between a 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Vahdat as modified by NACHIMUTHU to include a wireless interface using wireless communication protocol, because a communication link between a circuit switch and a network controller may employ a wireless interface using a wireless communication protocol as an alternative to a wired or optical connection.
Regarding Claim 2, method claim 2 correspond to a method of using an apparatus the same as claimed in claims 13-14. As such, the limitations of claim 2 correspond to limitations that can be found in claims 13-14, and are therefore rejected for the same reason(s) of obviousness as indicated above.

Claims 7 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vahdat as modified by NACHIMUTHU, in view of Morgan et al. US 2015/0237421 A1 (hereinafter Morgan).
Regarding Claim 19, Vahdat as modified by NACHIMUTHU teaches the device of claim 13
Vahdat does not teach wherein the circuit-switched element is a cross-point switch. However, Morgan teaches that a cross-point switch is a known type of circuit switch capable of multicast/broadcast (Par. 7; Par. 9; Par.78).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Vahdat as modified by NACHIMUTHU wherein the 
Regarding Claim 7, method claim 7 correspond to a method of using an apparatus the same as claimed  in claims 13, 15, and 19. As such, the limitations of claim 5 correspond to limitations that can be found in claims 13, 15, and 19, and are therefore rejected for the same reason(s) of obviousness as indicated above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W LAMBERT whose telephone number is (571)272-7692.  The examiner can normally be reached on Monday to Friday, 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on (571)272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID W LAMBERT/Examiner, Art Unit 2636